Order filed September 10, 2013




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                                 NO. 14-13-00153-CR
                                   ____________

                      THOMAS JAMES IANUZI, Appellant

                                         V.

                        THE STATE OF TEXAS, Appellee


                     On Appeal from the 179th District Court
                              Harris County, Texas
                         Trial Court Cause No. 1368809


                                      ORDER

      On September 5, 2013, the State filed a motion to supplement the clerk’s
record. The motion is granted.

      The Harris County District Clerk is directed to file a supplemental clerk=s
record on or before September 23, 2013, containing:

      (1) a complete copy of Thomas James Ianuzi's two-page motion for new trial
filed January 10, 2013, and all attachments and orders affixed to it; and

       (2) any affidavit(s) or unsworn declaration(s) of Thomas James Ianuzi or
any other person that was filed in the aforementioned case on or before January 17,
2013.

        If the omitted item(s) is not part of the case file, the district clerk is directed
to file a supplemental clerk’s record containing a certified statement that the
omitted item is not a part of the case file.



                                         PER CURIAM